Title: To John Adams from Peter Bouiket, 10 August 1800
From: Bouiket, Peter
To: Adams, John



Sir
Newyork August 10th—1800

I have writting Several letters to Bengemin Stoddart Secretary of the navy on account of a birth in the Midshipman line: which I did not Receive any answers of my letters: I there—gave the matter over, but a few days after Captain Blakeslee a friend of mine going to Philidelphia whom I gave a letter of Recommendation which he gave to Mr Stodart; Mr Stodart being buissy told him to Call the nex day he did So and Mr Blakeslee went to Mr John Gardner Merchant of Philidelphia which he gave Mr Stodart at letter of Recommendation after Reading theLletter he told my friend that the Recommendation was quite Sufficiant John Mcray Stewart and Jones was them that I got:  no other thing he told my friend Comeing away to tell me to get in Rediness for the Ship President. I went Immediately and got my Close made and I think it verry hard if I dont get a birth—
I will take the Liberty to atsk after this a birth if you please as I would wish to Serve my Country and Do for it all that Lays in my Power
Excuse me Sir if you please for taking the Liberty to write to you. I hope Sir that my wish will be fullfilld:
I am Sir you most humble / Servent
Peter BouiketCitizen of the United States